Citation Nr: 1524185	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  96-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of overpayment for Montgomery GI Bill (MGIB) benefits in the amount of $202.44, to include whether the overpayment was properly created.

(The issues of entitlement to an effective date earlier than February 18, 2014 for the grants of service connection for allergic rhinitis, right hip trochanteris pain syndrome including bursitis, left knee strain, and right knee strain are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active service from August 1986 to June 1992 and from May 1998 to April 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1996 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in in Muskogee, Oklahoma. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's DD 214 for his second period of service and a brief dated in April 2015 from his representative are part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

FINDINGS OF FACT

1. An overpayment of MGIB benefits was properly created and the debt of $202.44 is valid. 

2. To require recovery of the properly created indebtedness in the amount of $202.44 would be against equity and good conscience.


CONCLUSION OF LAW

An overpayment of MGIB benefits in the amount of $202. 44 was properly created, and recovery of $202.44 is warranted.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

In a letter in August 1993, VA informed the Veteran that the law allowed him to withdraw one time from courses up to 6 credits and still receive benefits for the period he attended the courses.  The Veteran was further advised that his one-time withdrawal from classes was being granted without penalty and that should he withdraw from courses in the future he would be required to repay benefits for the courses unless he demonstrated he withdrew due to circumstances beyond his control.  An Enrollment Certification, VA Form 22-1999, shows that from October 3, 1994 to September 16, 1995, the Veteran was pursuing undergraduate studies in business management and computer information science.  His education benefits during this period were $404.88 for 12 credit hours.  

In August 1995, VA received a Notice of Change of Student Status, VA Form 22-1999b, that shows that during the period from June 26, 1995 to September 14, 1995 the Veteran's credit hours dropped from 12 to 4.  It also was noted that 2 of his classes were dropped due to his absences.  In a letter in September 1995 the Veteran was advised that his educational assistance benefits were reduced to the $202.44 time rate effective June 26, 1995 because he withdrew from 8 hours on July 25, 1995.  

In January 1996, the Committee on Waivers and Compromises found no evidence of fraud, misrepresentation, or bad faith.  The Committee further determined that when the Veteran received the June 1995 education benefits he may not have foreseen that he would be ineligible for the full amount of the check and his fault in receiving a check of $33.74 was minimal.  The Committee was of the opinion that when the Veteran received his July 1995 education benefits he should have known that he was not entitled to the full amount of the check and was at fault in the creation of the debt of $202.44.  The Committee explained that the Veteran's award was reduced to the half-time rate of $202.44 from June 26, 1995 to September 15, 1995 thereby creating the overpayment of $202.44.  

The Veteran is not disputing the amount or the calculation of the debt but rather the validity of the debt.  As noted, the overpayment was properly created because more benefits were paid out than were authorized by law.  Thus, at this juncture, the issue that needs to be addressed is waiver of recovery of the $202.44 overpayment that was properly created. 

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The next question is whether the Veteran timely submitted his waiver request.  The record reflects that his October 1995 request is timely because it was received by VA within 180 days of the September 1995 overpayment determination.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(b)(2).  The question now becomes whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 


The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The Veteran contends that on June 22, 1995, he started a construction job that required him to work up to 10 hours per day, which caused him to miss classes on occasion.  He was further forced to miss his classes because on July 17, 1995 he had to move out of his apartment.  He also recalled missing school as a result of collapsing from dehydration on August 1, 1995.  The Veteran explained that due to his extensive absences the school dropped him from 2 classes.  He requested a waiver for the overpayment as recoupment of the debt would cause him great financial difficulty in paying for food and rent as well as providing for his 2 young children and wife, who was about to have surgery requiring a 6 month recovery period.  See statements dated in August 1995, October 1995, and January 1996.  Given that the Veteran was pursing an undergraduate degree in 1995, his statements that he was financially struggling while in school are credible and consistent with the evidence of record.  

Although the Veteran was responsible in the creation of the overpayment, it is compelling that he missed classes due to economic hardship and health problems.  As the Veteran in anticipation of his education benefit of $202.44 allocated his wages to pay for his family's food, rent, and health expenses he changed his position to his detriment in reliance upon a benefit that VA granted.  Given that the Veteran attended classes to the best of his physical abilities, recoupment of the overpayment would defeat the purpose of the benefit.  The overpayment of $202.44 is such an amount that would not unjustly enrich the Veteran in light of his financial difficulties.   

Consideration of the other elements or any other factors are unnecessary in the instant case.  According to the principles of equity and good conscience, the Board finds that it would be unfair to recover the Veteran's overpayment of benefits for $202.44.  See 38 C.F.R. § 1.965(a).  This result would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107(b).  The request for a waiver of recovery of the overpayment debt is granted.


ORDER

An overpayment of MGIB benefits in the amount of $202.44 was properly created and the waiver of recovery of the overpayment of $202.44 is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


